El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El apelante fue convicto tras juicio por jurado por el delito de homicidio voluntario e infracción al Art. 8 de la Ley de Armas. Por tribunal de derecho fue declarado culpable de infringir también el Art. 6 de tal ley.
*180El caso se refirió al Oficial Probatorio. Al rendirse el informe correspondiente, titulado “Informe Pre-Sentencia”, al igual que en el acto de la lectura de sentencia, el abo-gado del apelante intentó infructuosamente conocer el con-tenido del informe. El 26 de noviembre de 1979 se condenó al reo a cumplir penas consecutivas de cuatro a siete años por el delito de homicidio, de dos a cuatro años por la infracción al Art. 8 de la Ley de Armas y de seis meses por la infracción al Art. 6.
Al día siguiente el acusado solicitó la reconsideración de la sentencia a fines de rebajar las penas, tornarlas en concurrentes y obtener los beneficios de la libertad a prueba. Se querelló en específico de que no se le hubiera dado a él o a su abogado acceso al informe pre-sentencia. El tribunal declaró sin lugar la reconsideración.
El apelante alega esencialmente ante este foro que la negativa a darle a conocer tal informe y a ofrecerle opor-tunidad de rebatirlo viola el debido proceso de ley y que erró el tribunal de instancia al no archivar los casos en la vista preliminar. El segundo planteamiento es frívolo, ya que los autos revelan que la dilación ocurrida se debió al propio apelante, quien por sus actuaciones renunció su derecho a la celebración de un juicio rápido. Respecto al primer señalamiento, examinemos inicialmente la situa-ción estatutaria y otros aspectos del caso antes de resolver la procedencia de discutir a fondo la cuestión consti-tucional.
El Art. 59 del Código Penal de 1974, 33 L.P.R.A. see. 3283, aprobado por la Ley Núm. 115 de 22 de julio de tal año, ordena:
La imposición de la pena requerirá un informe pre-sentencia, el cual será mandatorio en los delitos graves y a discreción del Tribunal en los delitos menos graves. Estos informes estarán a disposición de las partes.
El Art. 284 del Código, 33 L.P.R.A. see. 4628, dispuso que éste comenzaría a regir a los seis meses de su aprobación, *181a excepción de ciertos artículos, entre los cuales no se ha-llaba el citado.
La Ley Núm. 146 de 3 de julio de 1975, no obstante, pospuso la vigencia del referido Art. 59 hasta el 22 de julio de 1977. Entre otras razones, la exposición de motivos de la ley señaló que la necesidad de un plan intensivo de reclutamiento especializado requería retrasar la vigencia de todo lo referente al informe pre-sentencia. La Ley Núm. 17 de 21 de julio de 1977 estableció a su vez, por los mismos motivos, el 22 de julio de 1979 como la nueva fecha de vigencia. Esta fecha se extendió hasta el 22 de julio de 1981 por la Ley Núm. 76 de 18 de junio de 1979. Por último, la Ley Núm. 101 de 4 de junio de 1980 decretó que el Art. 59 comenzaría a regir a los nueve meses de la aprobación de la ley que establece el sistema de sentencia determinada, Ley Núm. 100 de 4 de junio de 1980, lo cual adelanta a marzo de 1981 la fecha de vigencia de la refe-rida disposición del Código Penal.
De lo anterior se desprende que a la fecha del pronun-ciamiento de sentencia en este caso el Art. 59 del Código Penal no estaba en vigor y no podía reclamarse como base para exigir que el informe pre-sentencia se pusiese a dis-posición de las partes. Veamos si otras disposiciones de ley proveen un fundamento legal adecuado.
Al día siguiente de aprobarse el Código Penal, la Ley Núm. 172 de 23 de julio de 1974 adicionó la Regla 162.1 a las Reglas de Procedimiento Criminal, a todas luces para complementar lo dispuesto por el Art. 59 del Código. La nueva Regla 162.1 decretaba originalmente. (1)
Regla 162.1 — Informe Pre-Sentencia.—
El tribunal, antes de dictar sentencia en los siguientes casos, deberá tener ante sí un informe que le haya sido ren-*182dido, después de haberse practicado una investigación minuciosa de los antecedentes de familia e historial social de la persona convicta, que le permita emitir una decisión racional de sentencia:
(1) En todos los delitos graves, excepto asesinato en primer grado.
El tribunal requerirá de la Administración de Corrección un informe de evaluación hecho por el Centro de Clasifi-cación, Diagnóstico y Tratamiento de dicha agencia, para que forme parte del informe pre-sentencia.
(2) En los delitos menos graves.
El tribunal podrá utilizar como informe pre-sentencia el “Formulario Corto de Información” requerido por la Regla 162.2 excepto cuando las circunstancias particulares del caso ameriten información más amplia, en que podrá solici-tarse, si a juicio del tribunal es necesaria, la evaluación hecha por el Centro de Clasificación, Diagnóstico y Trata-miento de la Administración de Corrección. Los informes pre-sentencia se tramitarán en el plazo más breve posible y de no estar disponible algún informe dentro de los términos que establece la Regla 162, el tribunal pospondrá el acto de dictar sentencia a fin de recibir dicho informe.
Nada de lo dispuesto en esta regla se entenderá que limita la facultad del tribunal para enmendar su sentencia con-forme a lo dispuesto en estas reglas.
El tribunal dará acceso a los informes pre-sentencia a los acusados o peticionarios, a sus abogados y al ministerio fiscal, a los fines de que éstos puedan ser controvertidos me-diante la presentación de prueba.
Sólo se mantendrá como confidencial aquella información que hubiere sido prestada por personas particulares a quienes se les hubiere ofrecido dicha garantía.
Esta regla habría de regir a los noventa días de su apro-bación, esto es, el 23 de octubre de 1974. Al igual que sucedió con el Código Penal, pronto comenzó a extenderse su vigencia. La Ley Núm. 3 de 17 de diciembre de 1974 estableció el 1 de agosto de 1975 como la nueva fecha. La Ley Núm. 7 de 15 de julio de 1975 dispuso que la regla no entraría en vigor hasta el 1 de agosto de 1977, fecha que se cambió al 1 de agosto de 1979 por la Ley Núm. 16 de 21 *183de julio de 1977. La Ley Núm. 103 de 4 de junio de 1980 proveyó finalmente que la Regla 162.1 comenzará a regir a los nueve meses de aprobada la legislación sobre la sen-tencia determinada, la misma fecha de vigencia del Art. 59 del Código Penal.
Se habrá advertido que las extensiones a la fecha de vigencia del Art. 59 no marchan enteramente a compás con las de la Regla 162.1. En ambos casos se permite la creación de brechas entre algunas fechas de vigencia y la aprobación de las leyes para extenderlas. De este modo aparece que entre el 22 de enero de 1975 y el 2 de julio de ese año el Art. 59 estuvo en vigor supuestamente, aunque no la Regla 162.1. Lo mismo ocurre, a la inversa, en varias ocasiones con la Regla 162.1. Lo que más nos interesa para fines de este caso es que entre el 1 de agosto de 1979 y el 3 de junio de 1980 la lectura literal de los textos indica que la Regla 162.1 estuvo en vigor a la fecha en que se dictó sentencia en esta causa, pero el Art. 59 no.
¿Qué significa esta curiosa situación? ¿Significa que cada vez que no se enmendó a tiempo la legislación correspondiente para posponer su vigencia, creándose el inevitable lapso, toda persona sentenciada durante su término tiene derecho a que se revoque su condena y se le sentencie nuevamente? A nuestro juicio no. No podemos imputarle a la Asamblea Legislativa, conforme el historial de las dos disposiciones discutidas, el brutum fulmen de posponer la vigencia del Art. 59 del Código Penal, lo que tiene el efecto de no hacer disponible el informe presentencia, y a la par ordenar lo contrario. Cuando existen leyes directamente contrapuestas es nuestro deber examinar las circunstancias que rodean su aprobación para determinar el verdadero propósito legislativo. A veces es posible armonizarlas; en otras ocasiones no. La repetida posposición de la vigencia de tanto el Art. 59 como la de la Regla 162.1 demuestra la intención de no poner en vigor el principio que ambas disposiciones encarnan hasta tanto se *184cumplan ciertas condiciones previas que a juicio de la Asamblea Legislativa deben mediar. Esta conclusión se refuerza por la nueva posposición que sufre en 1980 la Regla 162.1 después del último hiato ocurrido. Las circuns-tancias en que se producen éste y otros lapsos claramente apuntan a que su creación se debió más a la inadvertencia y el descuido que a la intención deliberada de poner en vigor los principios representados por las disposiciones objeto de análisis. Tales hiatos no ofrecen fundamento suficientemente sólido para reclamar que todos los indivi-duos sentenciados en Puerto Rico durante esos intervalos sean resentenciados.
Dada la conclusión anterior debemos considerar la cuestión constitucional. En Pueblo v. Martínez Rivera, 99 D.P.R. 568, 575-76 (1971), resolvimos que el informe del oficial probatorio es confidencial. Los precedentes citados en Martínez Rivera proveen una base endeble para la decisión. (2) Martínez Rivera se apoya principalmente en dos decisiones del Tribunal Supremo de Estado Unidos, Williams v. New York, 337 U.S. 241 (1949), y Gregg v. United States, 394 U.S. 489 (1969). (3) Ninguno de estos casos resuelve el problema que nos ocupa. Fennell y Hall, Due Process at Sentencing: An Empirical and Legal Analysis of the Disclosure of Presentence Reports in Federal Courts, 93 Harv. L. Rev. 1613, 1630 et seq. (1980); Guzmán, Defendant’s Access to Presentence Reports in Federal Criminal Courts, 52 Iowa L. Rev. 161, 172-73 (1966); Kat-kin, Presentence Reports: An Analysis of Uses, Limitations and Civil Liberties Issues, 55 Minn. L. Rev. 15, 25 (1970); Note, Disclosure of Presentence Reports in Federal Court: *185Due Process and Judicial Discretion, 26 Hastings L.J. 1527, 1535 (1975). Por el contrario, se estima que Townsend v. Burke, 334 U.S. 736 (1948) y su progenie proveen “un marco para el reconocimiento de un derecho a la reve-lación significativa de los informes presentencia”. Fennell y Hall, supra pág. 1637. Para el reconocimiento expreso de tal derecho constitucional, con debidas salvaguardas, véanse: Harkness, Due Process in sentencing: A Right to Rebut the Presentence Report?, 2 Hastings Const. L.Q. 1065, 1072 (1975); Note, Disclosure of Presentence Reports: A Constitutional Right to Rebut Adverse Information by Cross-Examination, 3 Rutgers Camden L.J. 111, 114 et seq. (1971); Note, Procedural Due Process at Judicial Sentencing for Felony, 81 Harv. L. Rev. 821, 835 et seq. (1968); Wyzanski, A Trial Judge’s Freedom and Responsibility, 65 Harv. L. Rev. 1281, 1291-92 (1952); Katkin, supra, págs. 24-25; Note, Disclosure of Presentence Reports in Federal Court: Due Process and Judicial Discretion, supra, pág. 1540.
En treinta y un estados de Estados Unidos se permite o requiere, bajo diversas condiciones, la disponibilidad del informe pre-sentencia al acusado o su abogado. McLauch-lan, Privacy and the Presentence Report, 54 Ind. L.J. 347, 358 et seq. (1979). En Inglaterra existe un derecho incon-dicional a recibir copia completa del informe. Powers of Criminal Courts Act 1973, 43 Halsbury’s Statutes of England, 3ra ed., s. 46, págs. 339-40.
Al aprobar el Código Penal de 1974, Puerto Rico se incorporó a esta tendencia creciente, aun antes que varias otras jurisdicciones. Al afio siguiente el Congreso enmendó la Regla 32(c)(3) de Procedimiento Criminal para ordenar que, de solicitarlo el acusado o su representante, se le permitiese acceso al informe, sujeto a las condiciones que se enumeran en la nota al calce. (4)
*186Aun en ausencia de estatuto, varios tribunales han sostenido, (5) con diversos argumentos, el derecho del acu-sado a examinar el informe pre-sentencia, sujeto a deter-minadas restricciones. En State v. Kunz, 259 A.2d 895, 903-04 (N.J. 1969), por ejemplo, se derivó el derecho de principios “rudimentarios de justicia” y se afirmó que un acto de lectura de sentencia en que se le niegue al acusado todo acceso al informe presentencia “no concuerda con concepto racional alguno de la debida administración de la justicia”. Poco tiempo después, en Buchea v. Sullivan, 497 P.2d 1169 (Ore. 1972), se resolvió que el acusado tiene el derecho, aunque no irrestricto, a revisar el informe, por mandato de las cláusulas sobre el debido proceso de ley y el derecho a asistencia de abogado de la Constitución de Estados Unidos. Véanse: State v. Pierce, 494 P.2d 696 (Ariz. 1972); Commonwealth v. Phelps, 301 A.2d 678 (Penn. 1973); People v. McFarlin, 208 N.W.2d 504 (Mich. 1973); State v. Rolfe, 444 P.2d 428 (Idaho 1968).
La doctrina, la legislación y la jurisprudencia citadas llegan al mismo resultado que recomiendan prestigiosos *187estudios. American Law Institute, Model Penal Code, Proposed Official Draft, 1962, sec. 7.07(5); President’s Commission on Law Enforcement and Administration of Justice, The Challenge of Crime in a Free Society, 1967, págs. 144-45; President’s Commission on Law Enforcement and Administration of Justice, Task Force Report: The Courts, 1967, pág. 20; American Bar Association, Project on Minimum Standards for Criminal Justice, Sentencing Alternatives and Procedures, Approved Draft, 1968, sec. 4.4.
De lo anterior no se desprende automáticamente que existe en Puerto Rico un derecho, ilimitado o limitado, retroactivo o prospectivo, a que el acusado o su represen-tante legal pueda examinar el informe del oficial probato-rio que pueda preceder al pronunciamiento de la senten-cia. Hay varias clases de derechos humanos en lo que toca a la forma de cobrar plena vida. La gran mayoría de estos derechos adquiere fuerza de por sí tan pronto se les con-signa en la Constitución. Otros logran que se les reconozca tras un largo proceso de interpretación por los tribunales. Otros exigen legislación para trascender su condición latente y entrar en vigor de lleno. En este último caso, la realidad impide, como ha sucedido en Estados Unidos con el derecho a la integración racial de las escuelas, que la proclamación del derecho conlleve su aplicación instan-tánea.
El derecho reclamado en este litigio pertenece a este último orden. Se trata de un derecho complejo. Los intereses a reconciliar son múltiples. De un lado es innegable que condenar personas sobre la base de información secreta ofende principios elementales de justicia. El derecho a asistencia de abogado queda en tales circunstancias vacío de contenido. ¿Cómo puede cerciorarse el abogado de que los datos ante el juez son ciertos, que la sentencia impuesta es justa? Es igualmente claro que penalizar a alguien sobre la base de información falsa viola el mandato de que se obedezca el debido proceso de *188ley. Del otro lado, es vital que las fuentes de información del Estado no se sequen, que no se afecte la seguridad de ciertos informantes. La Regla 162.1 de Procedimiento Criminal intenta armonizar al respecto, en forma entera-mente razonable, los intereses en pugna. De un lado ordena en términos generales el acceso a los informes pre-sentencia, a la par que se garantiza la confidencialidad de las fuentes de información a quienes se les ha ofrecido tal garantía. En otras jurisdicciones se han ensayado otras formas de lograr la armonía.
El derecho reclamado no es solamente complejo, sino necesariamente latente, ya que depende del establecimiento y desarrollo de toda una estructura administrativa que lo torne en realidad. Por tal razón consideramos que las sees. 7 y 11 del Art. II de la Constitución del Estado Libre Asociado requieren el reconocimiento del derecho del acusado y su abogado a obtener acceso al informe pre-sentencia, sujeto a las condiciones razonables que imponga o pueda imponer la Asamblea Legislativa, pero que tal derecho no es de aplicación instantánea. Resolvemos que las posposiciones de su vigencia efectuadas hasta ahora por la Asamblea Legislativa son explicables y por ende válidas. La continuada posposición del reconocimiento de este derecho por tiempo irrazonable crearía, no obstante, serias dificultades constitucionales. Debe procederse a tal reconocimiento con la celeridad debida. (6)
Por las razones expuestas, se confirman las sentencias apeladas.
El Juez Asociado Señor Negrón García emitió opinión separada, concurriendo con el resultado. El Juez Asociado Señor Rigau no intervino. El Juez Asociado Señor Díaz Cruz no participó en la decisión.
*189—O—

 Las enmiendas sufridas desde 1974 por la ley original no afectan las dis-posiciones que aquí nos ocupan. La principal, de orden indirecto, fue la susti-tución del Centro de Diagnóstico, Clasificación y Tratamiento, efectuada por la Ley Núm. 21 de 10 de julio de 1978.


Uno de los estudios que precedieron la reforma judicial de 1974 critica severamente las bases de Martínez Rivera. Negrón García et al., Estudio del Sis-tema Correccional de Puerto Rico, s.f., mimeo, pág. 143 et seq.


Otra jurisprudencia citada no fortalece esa base. Lo que sostiene, por ejemplo, Commonwealth v. Martin, 244 N.E.2d 303, 308 (Mass. 1969), contrario a lo aseverado en la opinión, es que “la administración de la justicia mejoraría con el uso liberal y generoso del poder para hacer disponible el informe”.


 Esta regla federal provee, en parte:
“(A) Before imposing sentence the court shall upon request permit the *186defendant, or his counsel if he is so represented, to read the report of the pre-sentence investigation exclusive of any recommendation as to sentence, but not to the extent that in the opinion of the court the report contains diagnostic opinion which might seriously disrupt a program of rehabilitation, sources of information obtained upon a promise of confidentiality, or any other information which, if disclosed, might result in harm, physical or otherwise, to the defendant or other persons; and the court shall afford the defendant or his counsel an opportunity to comment thereon and, at the discretion of the court, to introduce testimony or other information relating to any alleged factual inaccuracy contained in the presentence report.
“(B) If the court is of the view that there is information in the presentence report which should not be disclosed under subdivision (c)(3)(A) of this rule, the court in lieu of making the report or part thereof available shall state orally or in writing a summary of the factual information contained therein to be relied on in determining sentence, and shall give the defendant or his counsel an opportunity to comment thereon. The statement may be made to the parties in camera.
“(C) Any material disclosed to the defendant or his counsel shall also be disclosed to the attorney for the government.”


 Existe abundante jurisprudencia en contrario, aunque no de cuño reciente. Negrón García et al, op. cit., pág. 144.


No nos estamos pronunciando en este caso sobre la situación de derecho existente después de la vigencia del sistema de sentencia determinada, Ley Núm. 100 de 4 de junio de 1980 y la Ley Núm. 101 de 4 de junio de 1980.